Case 1:20-cv-01402-RGA Document 65 Filed 07/26/21 Page 1 of 36 PageID #: 9738




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

INRE:                                                          Chapter 11
'
EXIDE HOLDINGS, INC., et al.,                                  Case No. 20-11157-CSS

                        Debtors.                               (Jointly Administered)


CALIFORNIA DEPARTMENT OF TOXIC
'
SUBSTANCES  CONTROL,
                                                               Civ. No. 20-1402-RGA
                        Appellant,
                   V.


EXIDE HOLDINGS, INC., et al.,

                        Appellees.



                                           OPINION

Nancy A. Mitchell, Matthew L. Rinker, O'Melveny & Myers LLP, New York, NY; Peter
Friedman, O'Melveny & Myers LLP, Washington, DC; Paul D. Brown, Gregory E. Stuhlman,
Chipman Brown Cicero & Cole, LLP, Wilmington, DE; Xavier Becerra, Edward H. Ochoa,
Anthony A. Austin, Heather C. Leslie, California Department of Justice Office of the Attorney
General, attorneys for appellant the California Department of Toxic Substances Control.

Ray C. Schrock, Jared R. Friedmann, Sunny Singh, Aaron J. Curtis, Weil, Gotshal & Manges
LLP, New York, NY; Paul R. Genender, Weil, Gotshal & Manges LLP, Dallas, TX; Zachary D.
J;ripp, Weil, Gotshal & Manges LLP, Washington, DC; Daniel J. Defranceschi, Zachary I.
Shapiro, Richards, Layton & Finger, P.A., Wilmington, DE, attorneys for appellees Exide
Holdings, Inc. and affiliates.

Bruce S. Gelber, Alan S. Tenenbaum, Eric D. Albert, U.S. Department of Justice, Washington,
:QC; Matthew C. Indrisano, U.S. Department of Justice Environment and Natural Resources
Division Environmental Enforcement Section, Washington, DC; James D. Freeman, U.S.
~epartment of Justice, Denver, CO, attorneys for appellee the United States on behalf of the U.S.
E~vironmental Protection Agency.



July   lk_, 2021
Case 1:20-cv-01402-RGA Document 65 Filed 07/26/21 Page 2 of 36 PageID #: 9739



'~ti~
ANDRE-Ws, TINF/ED STATES DISTRICT JUDGE:
       Before the Court is an appeal (D.I. 1) by the California Department of Toxic Substances

fontrol ("DTSC") with respect to the Bankruptcy Court's Order Co,ifirming Fourth Amended

{oint Chapter 11 Plan ofExide Holdings, Inc. and its Affiliated Debtors ("Exide" or "Debtors"),

dated October 16, 2020 (B.D.I. 998) (A-1217) 1 ("Confirmation Order"). The merits of the appeal

are fully briefed. (D.I. 45, 54, 59, 62). 2 Both the Debtors and the United States on behalf of the

B.S. Environmental Protection Agency ("EPA," and together with the Debtors, "Appellees")

assert that the appeal must be dismissed on the basis of equitable mootness and that DTSC's

additional arguments are without merit. For the reasons set forth below, while the appeal meets
 I




the criteria for equitable mootness, I can readily resolve the merits of the appeal against the

appealing party, so the Confirmation Order is affirmed.

I~     BACKGROUND

       A.      The Parties and the Chapter 11 Cases

       Exide owned and operated a battery recycling facility in Vernon, California. Although the

Vernon plant ceased operations in 2015, the site remains highly contaminated, requiring constant

monitoring and containment to assure that hazardous substances are not released into the

e~vironment. DTSC is a California regulatory agency with authority to protect California's

people and environment from harmful effects of toxic substances by restoring contaminated



1
 The docket of the Chapter 11 cases, captioned In re Exide Holdings, Inc., et al., No. 20-11157
(¢SS) (Bankr. D. Del.), is cited herein as "B.D.I. _." The appendix (D.I. 46-51) filed in support
ofDTSC's amended opening brief is cited herein as "A_." Transcripts of the confirmation
h~aring held before the Bankruptcy Court on October 15, 2020 (A1365) and October 16, 2020
(A1654) are cited herein as "10/15/20 Tr._" and "10/16/20 Tr._," respectively.
2
  I did not hear oral argument because the facts and legal arguments are adequately presented in ·
the briefs and record, and the decisional process would not be significantly aided by oral
argument.

                                                  2
Case 1:20-cv-01402-RGA Document 65 Filed 07/26/21 Page 3 of 36 PageID #: 9740




resources, enforcing hazardous waste laws, reducing hazardous waste generation, and encouraging
I

the manufacture of chemically safer products. Cal. Health & Safety Code§§ 25100 et seq., 25300
'
et seq., 58000 et seq. DTSC implements and enforces these laws, as well as laws concerning the

c;leanup of releases or threatened releases of hazardous substance.

             By early 2020, Exide's business was injeopardy and facing mounting environmental

remediation expenses, rising costs, and operational inefficiencies, which were exacerbated by the

C:OVID-19 pandemic. (B.D.I. 14 ,r,r 11, 30). On May 19, 2020, Exide commenced a chapter 11
    'I

case. (Id.        ,r 3).   Prior to the bankruptcy filing, Exide conducted a marketing and sale process for

substantially all of its Americas and Europe and rest-of-world ("Europe/ROW") businesses, with

remaining assets that Exide was unable to sell to be either liquidated or abandoned. (Id.                ,r,r 12-13;
B.D.I. 948 ("Peluchiwski Confirmation Deel.")                ,r,r 8, 9).   Debtors sold their Americas business to

an affiliate of Atlas Capital Resources III LP ("Americas Buyer"), and the Bankruptcy Court

approved the sale. (B.D.I. 690). An ad hoc group of noteholders ("Consenting Creditors")

submitted a credit bid for the Europe/ROW business for $559.4 million. (D.I. 17-1 ("Peluchiwski

Stay Deel.") ,r 7). Debtors did not receive any other qualified bids despite their efforts to obtain

them. (Peluchiwski Confirmation Deel.
         !
                                                   ,r 17).   A special committee reviewed and accepted the

bid, determining that it would generate the most value for Debtors' stakeholders and was a better

option than liquidation. (Id.          ,r 18).
         l
             B.            Global Settlement and Plan
             On a parallel track, and to reduce the risk that sixteen other contaminated sites in ten states

w?uld be abandoned in the course of the bankruptcy proceedings, Debtors sought authorization to

engage in negotiations, including mediation, with various environmental agencies to achieve a

consensual solution for the orderly transition of these non-performing properties ("NPPs") and to

proceed on an expedited time line for the contested abandonment of the NPPs if negotiations were

                                                              3
Case 1:20-cv-01402-RGA Document 65 Filed 07/26/21 Page 4 of 36 PageID #: 9741


i
i
unsuccessful. (B.D.I. 37 ("Settlement Procedures Motion") ,r 3). Debtors' motion emphasized,

'iat the end of these chapter 11 cases, the Debtors will not be in business, and as such, they will no
i
tonger be able to retain and support the ongoing maintenance and remediation of [the NPPs]." (Id.
!
,r 2).      On June 9, 2020, the Bankruptcy Court entered a Settlement Procedures Order (B.D.I. 242)

appointing five mediators.

             On July 28, 2020, after nearly two months of negotiations, the parties achieved preliminary

acceptance of the mediators' proposal for a global settlement that would be part of a plan of

l1quidation. All government agencies, including DTSC, agreed to recommend and pursue

approval of the global settlement. (See B.D.I. 622, 636). The global settlement provided, among

other things, for the creation of an environmental remediation trust ("ERT"). The Consenting
    '
C_reditors and certain Exide entities that would be transferred in the Europe/ROW sale

(''.Transferred Entities") would then fund the ERT with settlement payments of approximately $10

million. (B.D.I. 942 ,r 19). Based on an allocation structure, approximately $2.6 million of

s~ttlement payments would be allocable to the V emon site, in addition to more than $26 million in

available financial assurances that Debtors put into place long before the settlement. (Id.      ,r,r 21,
2Q0; see B.D.I. 973      ,r,r 24, 34).   On August 14, 2020, the Debtors filed their proposed plan and

disclosure statement (B.D.I. 742, 743), and a confirmation hearing was set for September 25, 2020 .

(~.D.I. 745 at 11).

             On September 15, 2020, DTSC notified Exide that the California Governor's office had

rejected the global settlement. (B.D.I. 942 ,r 22). To avoid widespread abandonment of the NPPs,
        I




the parties worked to amend the global settlement and plan in a way that would achieve the same

results, albeit without requiring (but leaving the option open for) DTSC's participation.

              On September 23, 2020, Exide filed an amended version of the plan, which provided,

among other things, that: (a) if certain non-consensual releases were approved, DTSC would still
                                                         4
Case 1:20-cv-01402-RGA Document 65 Filed 07/26/21 Page 5 of 36 PageID #: 9742



I

i,-eceive the benefit of the $2. 6 million that otherwise would have been provided to the Vernon site

"Elllder the global settlement, regardless of whether the Vernon site was abandoned or transferred to

~ trust; (b) DTSC could enter into an agreement with the environmental trustee providing

covenants not to sue, and if it did so, in addition to the $2.6 million, Exide would transfer the

Vernon property to an environmental remediation trust ("Vernon ERT") and the property would
    i

qe managed by a trustee; and (c) ifDTSC did not sign the agreement with the environmental
trustee, or if the non-consensual releases were not approved by the Bankruptcy Court, Exide

would abandon the Vernon property pursuant to§ 554(a) of the Bankruptcy Code. (See B.D.I.
        I




s:11; B.D.I. 944 ,r 20). Regardless of which option it chose, DTSC would also receive the $26
        I
        I


rrµmon in financial assurances that had been funded in advance. (Id.; 10/16/20 Tr. 174:14-18;

B.D.I. 973               ,r 46).   The Bankruptcy Court adjourned the confirmation hearing from September 25,

2020 to October 15, 2020 to allow DTSC additional time to take discovery. On October 7, 2020,

DTSC objected to the plan on the basis that abandonment of the Vernon site and the non-

consensual third-party releases were impermissible. (B.D.I. 917).

                    C.       Confirmation Hearing

                    On October 15 and 16, 2020, the Bankruptcy Court held a confirmation hearing, including

live witness testimony and several hours of oral· argument. Among the witnesses presented, Eric
            I
            I


Fiaske, an experienced on-site engineer, testified that the main industrial building on the Vernon

site-the portion with the most elevated lead and arsenic levels-was fully contained by a tent-

like structure called a Full Enclosure Unit ("FEU"), and that Exide's on-site contractors
                I


"maintained and inspected" the structure "daily." (10/15/20 Tr. at 125:15-126:4, 137:22-139:20;
                I




B.D.I. 952 ("Fraske Deel.") ,r 11). Mr. Fraske further testified that he "intend[ed] to continue [his]

job and care for the Vernon site" while the site transitioned to the Vernon ERT or to DTSC, and

he explained that the site would pose no "threat to health and safety" even if "nobody was able to
                                                               5
Case 1:20-cv-01402-RGA Document 65 Filed 07/26/21 Page 6 of 36 PageID #: 9743




go to the site for two weeks" to perform maintenance and inspections. (10/15/20 Tr. 131 :7-14,
!                                                           .
D2:13-134:10; see also Fraske Deel. ,r,r 11-13, 17). The Bankruptcy Court found Mr. Fraske to
!
\
be "extremely competent, very persuasive, and a very honest and forthright witness." (10/16/20

Tr. 176:5-7). The Debtors' CRO, Roy Messing, testified that "over $26 million [in financial

assurances] would be made available to DTSC to continue maintenance efforts and restart the

remediation efforts at the [Vernon] site." (See B.D.I. 950 ("Messing Abandonment Deel.") ,r 30).

            DTSC's witness, Grant Cope, conceded during cross-examination that $26 million would

"allow [DTSC] to continue to maintain the current activities at the site" at least until the agency

¥.;as able to develop a long-term remediation plan. (10/15/20 Tr. 216:13-18). Dr. Gina Solomon

of the Public Health Institute testified about lead's toxicity and effects on human health, but

offered no opinions specific to the Vernon site. (Id. at 232:12-249:8).

            D.     Confirmation Order and Supplemental Letter Ruling

            The Bankruptcy Court confirmed the plan. (10/16/20 Tr. 170:16-19; Al217). First, the

Bankruptcy Court approved abandonment of the Vernon site as an alternative and found that

a6andonment posed "no identifiable imminent threat to the public's safety or to health or humans'
    '
general safety." (Id. at 179:18-23). The Bankruptcy Court noted that the high concentrations of
    I
lead on the Vernon site are contained to areas that are secure and " [o]therwise, people are walking

the exterior of the site without respirators." (Id. at 177:19-178:5). The Bankruptcy Court further
        I

noted, "there are funds available immediately under the plan and under the preexisting set-asides

[via $26 million in financial assurances] to fund remediation, or at least preservation of safety at
        I
        i
        I
the site for quite some time." (Id. at 174:14-18). The Bankruptcy Court also adopted Debtors'
        '
voluntary proposal that the property would-not be abandoned for two weeks (i.e., no sooner than

October 30, 2020) to provide time to transition responsibility to DTSC without any gap in

oversight. (Id. at 179:2-23, 184:5-20). On October 19, 2020, the Bankruptcy Court issued a
                                                   6
Case 1:20-cv-01402-RGA Document 65 Filed 07/26/21 Page 7 of 36 PageID #: 9744




supplemental letter (B.D.I. 1003) (A1363) ("Supplemental Ruling") clarifying the gravity and

difficulty of the situation:

        The issue is not whether the lead at Vernon is dangerous-it is. The question is whether
        abandonment of the site presents an imminent danger-it does not. The evidence
        overwhelmingly established that the site is constantly monitored, and the dangerous
        polluted areas are contained. The evidence also established that the contractors currently
        in place are ready, willing, and able to continue their work, provided they are paid.
The Bankruptcy Court also recognized that although "Exide should pay its debts ... it cannot.

There is simply no available money to do so." (Id.) The Bankruptcy Court further observed that

''the abandonment would occur, if at ail, on October 30, 2020," which gave DTSC "ample time to
 i
arrange for the orderly transfer of responsibility over the site." (Id.) The Bankruptcy Court also

emphasized that Vernon "is not the Debtors' only environmental site. There are sites in 9 other

states and the state and federal agencies responsible for those sites support the settlement

contained in the 4th Amended Plan as the best, realistic alternative." (Id.)

        Regarding the non-consensual third-party releases, the Bankruptcy Court explained that (i)

this is an "unprecedented" and "extraordinary case" that "requires extraordinary measures"; (ii)

the releases are a "sine qua non of the plan"; and (iii) the releases are "fair, equitable, and

reasonable." (10/16/20 Tr. 181:9-182:1; Confirmation Order~ I (iii)-(iv)). The Bankruptcy

C9urt further explained that there is "a lot of value being provided in exchange for receipt of the

releases." (10/16/20 Tr. 181 :18-20). Specifically, the Consenting Creditors and Transferred

Entities-who will receive the protections afforded by the non-consensual third-party releases-

made critical and substantial contributions to the plan, which were contingent upon the continued

effectiveness of those benefits and the finality afforded by the plan and Confirmation Order.

(Confirmation Order~ I(iii)-(iv)). Accordingly, the plan (B.D.I. 998-2) (A126) was confirmed,

and the Bankruptcy Court granted a seven-day stay to allow DTSC to appeal and to seek a stay of

the Confirmation Order. (10/16/20 Tr. 185:4-7).

                                                   7
Case 1:20-cv-01402-RGA Document 65 Filed 07/26/21 Page 8 of 36 PageID #: 9745




        G.      Appeal and Denial of Stay Pending Appeal

        On October 18, 2020, DTSC filed a notice of appeal. (D.I. 1). On October 19, 2020,

DTSC filed an emergency motion for a stay pending the appeal. (D.I. 4). Following oral

argument on October 22, 2020 (D.I. 32), I denied the request for stay pending appeal (id. at 66:4-

 14; D.I. 30). Thereafter, DTSC provided the trustee with covenants not to sue, the Vernon ERT

was established, and abandonment of the Vernon site was completely avoided. (See D.I. 55

('.'Singh Deel.") ,r,r 2-3). Nevertheless, DTSC has filed this appeal because it argues that the plan

presented it with a "Robson's choice" --either accept the intolerable abandonment of the Vernon

site or agree to the Vernon site's transfer to the underfunded Vernon ERT-and such a plan should

not have been confirmed.

II.     JURISDICTION AND STANDARD OF REVIEW

        The Court has jurisdiction to hear an appeal from a final judgment of the Bankruptcy Court

pursuant to 28 U.S.C. § 158(a)(l). In reviewing the bankruptcy court's determinations, this Court

 "review[s] the bankruptcy court's legal determinations de novo, its factual findings for clear error

 and its exercise of discretion for abuse thereof." See In re Trans World Airlines, Inc., 145 F.3d

 124, 130 (3d Cir. 1998).

 III.   PARTIES' CONTENTIONS

        Exide argues that the appeal should be dismissed on the basis of equitable mootness.

 Acting in reliance on the Confirmation Order, Exide and its stakeholders substantially

 cohsummated the plan. Unwinding confirmation, Exide argues, would significantly increase

 enyironmental risks at the Vernon site and other contaminated sites nationwide by transferring title

 to those properties back to an entity on the brink of liquidation. Exide further asserts that it would

· be impractical and inequitable to undermine the settled expectations of every party in the

 bankruptcy proceeding and their counterparties, including the environmental regulators in ten
                                                   8
Case 1:20-cv-01402-RGA Document 65 Filed 07/26/21 Page 9 of 36 PageID #: 9746




states and the United States government, especially when DTSC's primary objection is to

abandonment that will never happen anyway. EPA agrees that remanding this case for further

proceedings would fatally scramble the plan and threatens the global settlement that protects

against the potential abandonment of the NPPs.

       DTSC does not dispute that the plan has been substantially consummated, but argues that

modifying the Confirmation Order would not "fatally scramble" the plan or harm third parties who

justifiably relied on it. Because the plan is a liquidation of Exide' s assets, as opposed to a

r~organization, DTSC argues, there have been no dramatic changes to the lender or equity base
 I


that cannot be "undone after the Effective Date." The plan transactions-such as the

Europe/ROW Sale Transaction and funding of various trusts related to the global settlement-

could remain intact, DTSC further argues, because narrower relief is possible including: (a)

narrowing/eliminating the plan's releases and injunction as they apply to DTSC, and (b) allocating

additional funding to "clean up" the Vernon site.

        With respect to the merits, DTSC's core contention is that the Bankruptcy Court

ir~properly authorized abandonment of the Vernon site as one possible outcome under the plan.

DTSC argues that, despite an identifiable threat to public health and safety, the Bankruptcy Court

authorized abandonment of the Vernon site as an option rather than requiring Exide to first remedy

the threat. (See 10/16/20 Tr. 179:18-23) (A-1833). In doing so, DTSC argues, the Bankruptcy

Court misinterpreted and misapplied the Supreme Court's holding in Mid/antic Nat'/ Bank v. New

Jersey Dep't ofEnvtl. Prat., 474 U.S. 494 (1986). According to DTSC, the Bankruptcy Court

further erred in approving the plan because it: (i) improperly approved non-consensual releases;

(ii) improperly approved releases by Exide in favor of parties that provided little or no

contribution to the plan; (iii) included improper and overly broad injunctions and discharges; and

(iv) did not provide equal treatment for each claim in its class.
                                                    9
Case 1:20-cv-01402-RGA Document 65 Filed 07/26/21 Page 10 of 36 PageID #: 9747




         Having chosen the plan's other_ option and avoided abandonment of the Vernon site, Exide

argues, DTSC's challenge to the plan no longer presents a live case or controversy. IfI do reach

the merits of the appeal, Exide argues that I should affirm the Confirmation Order in its entirety as

the Bankruptcy Court properly authorized abandonment as an alternative. EPA agrees. According

to EPA, DTSC's argument that the plan is inconsistent with governing precedent is without merit,

and the appeal should be denied. Both Appellees contend that the evidentiary record provides

ample support for the Bankruptcy Court's determinations that the releases and injunctions in the

plan were necessary, fair, and satisfied the standard for approval. The Bankruptcy Court did not

c~early err in finding that Debtors proposed the plan in good faith, Exide argues, as extensive

evidence showed that the plan was premised on the court-appointed mediators' settlement

proposal after extensive arm's length negotiations in a global settlement overwhelmingly
 l


s~pported by all key stakeholders. The Bankruptcy Court correctly concluded that the plan does

n6t unfairly discriminate against DTSC, Appellees assert, because the plan treated DTSC no better

arid no worse than other holders of environmental claims.

:ry.     ANALYSIS

         A.     The Appeal Meets the Criteria for Equitable Mootness

         "'Equitable mootness' is a narrow doctrine by which an appellate court deems it prudent

for practical reasons to forbear deciding an appeal when to grant the relief requested will

undermine the finality and reliability of consummated plans of reorganization." In re Tribune
     I
Media Co., 799 F.3d 272,277 (3d Cir. 2015). A court assesses equitable mootness through the

application of "prudential" considerations that address "concerns unique to bankruptcy

proceedings." In re Philadelphia Newspapers, LLC, 690 F.3d 161, 168 (3d Cir. 2012). The Third

Circuit has described the analytical steps under the doctrine as asking: "(1) whether a confirmed

plan has been substantially consummated; and (2) if so, whether granting the relief requested in
                                                 10
Case 1:20-cv-01402-RGA Document 65 Filed 07/26/21 Page 11 of 36 PageID #: 9748




the appeal will (a) fatally scramble the plan and/or (b) significantly harm third parties who have

jhstifiably relied on plan confirmation." In re Nuverra Environmental Solutions, Inc., 834 F.

App'x 729, 733 (3d Cir. 2021) (quoting In re Tribune Media Co., 799 F.3d 272,278 (3d Cir.

2015)). Appellees "bear[] the burden of overcoming the strong presumption that appeals from

confirmation orders of reorganization plans - even those not only approved by confirmation but

implemented thereafter ( called 'substantial consummation' or simply 'consummation') - need to

be decided." Tribune Media, 799 F.3d at 278.

               1.      The Plan Has Been Substantially Consummated

      The Bankruptcy Code defines "substantial consummation" to mean:

      (A)      transfer of all or substantially all of the property proposed by the plan to be
               transferred;
      (B)      assumption by the debtor or by the successor to the debtor under the plan of
               the business or of the management of all or substantially all of the property
               dealt with by the plan; and
      (C)      commencement of distribution under the plan.

1 i U.S.C. § 1101(2). DTSC does not dispute that the plan has been substantially consummated

(D.I. 45 at 5). The record supports a finding that all of the relevant property has been transferred,

Exide's successors have assumed management of the businesses and other property, and

di~tributions have begun. 3 11 U.S.C. § 1101. The "foremost consideration" under the equitable


3
  Following denial of the motion for stay pending appeal, DTSC executed the agreement providing
the Vernon ERT with covenants not to sue. (See Singh Deel. ,r,r 2-3). On October 26, 2020
("Effective Date"), Exide transferred title, ownership, and environmental obligations for the
Vernon site directly to the Vernon ERT and thereby avoided abandonment. (See D.l. 56 ("Puga
Deel.") ,r 6). The Vernon ERT has worked to maintain and remediate it, including consulting with
regulators to develop a 14-month plan and budget for decontaminating the site. (Id. ,r 10). The
~stee estimates that the $29 million currently available to the Vernon ERT will allow it to
complete a 14-month plan and maintain the site through the end of 2022. (Id. ,r 19). The trustee
has a plan to obtain additional funds, including through a potential sale of the property, which
would enable the Vernon ERT to deconstruct all the ancillary buildings on the site. (Id).
Remediation restarted in mid-November and the Vernon ERT continues to perform maintenance,
including daily inspections, dust monitoring, sample collection, spraying down the site, and
collecting and treating washwater. (Id. ,r,r 12,15). The Vernon ERT received the $2.6 million
                                                  11
Case 1:20-cv-01402-RGA Document 65 Filed 07/26/21 Page 12 of 36 PageID #: 9749




inootness doctrine has been satisfied. In re Cont'! Airlines, 91 F.3d 553, 561 (3d Cir. 1996).

               2.      Modifying the Plan (i) to Narrow/Eliminate DTSC Release and (ii) to
                       Allocate Additional Consideration to the Vernon Site

       Once it is established that substantial consummation has occurred, the next step is to "look

to whether granting relief will require undoing the plan as opposed to modifying it in a manner



payment allocated under the plan, and DTSC has transferred to the Vernon ERT approximately $6
million of the $26 million in financial assurances for the site. (Id. ,r,r 16-18). Based on the current
pace, decontamination of the Vernon site and deconstruction of the industrial structures are
expected to be completed by the end of 2021. (Id. ,r 14).
        On the Effective Date, Exide transferred all sixteen NPPs to the ERT. (Id. ,r 21; D.I. 57
(','Messing Deel.") ,r 6). Since then, the ERT performed significant work at the sites, including
negotiating/assuming contracts to maintain/service the sites, creating plans/budgets to
remediate/transition them, and continuing regular maintenance to ensure safety. (Puga Deel. ,r,r
22-24). On the Effective Date, the ERT received the $7.4 million settlement allocated to NPPs
outside California and $23.6 million in financial assurances. (Id. ,r,r 30-31).
        In consultation with the ERT's advisors and applicable regulators, the trustee determined
that the best strategy for safely and efficiently transitioning the NPPs is selling them to buyers
willing to assume the environmental liabilities. (Id. ,r 25). The ERT has been marketing and
selling those properties. As of January 2021, the ERT has closed the sale of at least one NPP, with
the buyer assuming all environmental liabilities and remediation efforts for that property (id. ,r,r
25-26) and has begun negotiating the sale of ten more NPPs (id. ,r,r 26-29).
        Following the Effective Date, Exide implemented various other transactions in reliance on
the plan. The Consenting Creditors issued $36 million in bridge financing notes to the
Europe/ROW business to support its continued operations and provide funding for the settlements
(Messing Deel. ,r 5), and using the proceeds of the bridge financing, the Transferred Entities made
approximately $18.5 million in settlement payments, including (a) the above-mentioned $2.6
million to the Vernon ERT and $7.4 million to the ERT, (b) $100,000 to the Texas Commission
ori Environmental Quality, (c) $2.4 million to the general unsecured creditors trust ("GUC Trust"),
and (d) $6 million to the Pension Benefit Guaranty Corporation. (Id). Exide has transferred
causes of action to the GUC Trust. (Id. ,r 7). Exide has consummated the sale of the
Europe/ROW business and transferred the business. (Id. ,r 8). In exchange, Consenting Creditors
forgave $70 million of priority notes and canceled Exide's $155.9 million guarantee of
superpriority notes. (Id. ,r 9). The Consenting Creditors released liens on the NPPs and any sale
proceeds thereof. (Id). The Europe/ROW Purchaser took over management of the former
Europe/ROW business and remaining Exide employees. (Id. ,r 10).
         Finally, the plan administrator is managing the sale or liquidation of the estates' remaining
assets and the distribution process for holders of administrative expense, secured, and priority
claims. (D.I. 58 ("Rinaldi Deel.") ,r 2). The plan administrator is reconciling administrative,
secured, and priority claims. (Id. ,r 6). On January 21, 2021, the estates made a payment of
approximately $8.1 million to the Americas Buyer regarding a working capital adjustment. (Id. ,r
 7). The wind-down estates are implementing other wind-down activities in reliance on the
 Confirmation Order.
                                                    12
Case 1:20-cv-01402-RGA Document 65 Filed 07/26/21 Page 13 of 36 PageID #: 9750




that does not cause its collapse." In re SemCrude L.P., 728 F.3d 314,321 (3d Cir. 2013). A court

"should also consider the extent that a successful appeal, by altering the plan or otherwise, will

harm third parties who have acted reasonably in reliance on the finality of plan confirmation." Id.

The Third Circuit instructs that the "starting point is the relief an appellant specifically asks for."

Tribune, 799 F.3d at 278. According to DTSC, relief on appeal does not require wholesale

reversal of the Confirmation Order; rather, narrower relief may "redress DTSC's concerns." (D.I.

45 at 5, 64). In considering available relief, my "starting point" is DTSC's specific request to

modify the plan (i) to narrow or eliminate the releases and injunction applicable to DTSC, and (ii)

to direct allocation of an "additional $43 million," which DTSC argues is required under Mid/antic

"to mitigate the imminent risk of harm at and from the Vernon Plant." (D .I. 62 at 31 ).

       As to DTSC's request that I modify the plan to narrow or eliminate the releases and

injunction which apply to DTSC, Exide argues that this Court cannot pick and choose by altering

just those aspects of the plan while leaving everything else unchanged. (D.I. 54 at 28). In this

particular case, I agree. The Bankruptcy Court determined that the trust conditions and the third-

party releases are the "sine qua non of the plan." (10/16/20 Hr' g Tr. 181 :9-182: 1). The

Consenting Creditors' agreement to pay $12.5 million for the NPPs and general unsecured claims

was conditioned on receiving full releases from the beneficiaries. Without that $12.5 million and

the Consenting Creditors' credit bid for the Europe/ROW business, the global settlement and plan

would have fallen apart. I agree that narrowing or eliminating the releases and injunctions would

upend the global settlement that was "a central issue in the formulation of a plan of

reorganization." Tribune, 799 F.3d at 280.

        As to DTSC's request that I modify the plan to allocate an "additional $43 million" in

order "to mitigate the imminent risk of harm at and from the Vernon Plant" (D.I. 62 at 31), DTSC

posits that "there are numerous ways this could happen," but, in terms of real options, suggests

                                                   13
Case 1:20-cv-01402-RGA Document 65 Filed 07/26/21 Page 14 of 36 PageID #: 9751




only that I might "fashion a remedy that reallocates value from the Transferred Entities or

Consenting Creditors to the satisfaction of environmental claims." (D.I. 45 at 64; D.I. 62 at 31).

The Consenting Creditors, however, had no obligation to put any money into the settlement, as

Exide points out, and the Bankruptcy Court could not force third-party creditors to make

settlement payments over their objections. See, e.g., Coca-Cola Bottling Co. ofShreveport, Inc. v.

The Coca-Cola Co., 769 F. Supp. 671, 707 (D. Del. 1991) ("Courts do not rewrite contracts to include

terms not assented to by the parties") aff'd, 988 F .2d 414 (3d Cir. 1992); id. citing Glantz Contracting

Co. v. General Electric Co., 379 So.2d 912,916 (Miss. 1980) ("Courts do not have the power to make

contracts where none exist, nor to modify, add to, or subtract from the terms of one in

existence");Adelphia Commc 'ns, 367 B.R. at 97 (reliefrequested "would rewrite the terms of the

bargain, which is beyond the power of the Court"). Moreover, the Consenting Creditors have not

received· any cash distributions under the plan, and Exide does not anticipate having any funds left

to make distributions to the Consenting Creditors after satisfying administrative, secured, and

priority claims. (Rinaldi Deel. ,r 8). Even if the entire plan were unwound, the Bankruptcy Court

ctjuld not force the Consenting Creditors to disgorge distributions and give those funds to DTSC

b~cause the Consenting Creditors have not received any distributions. Requiring the Consenting

Creditors or Transferred Entities to make additional payments to DTSC would "circumvent the

bapkruptcy process and give [DTSC] by judicial fiat what it could not achieve by consensus
  '
within Chapter 11 proceedings." Tribune, 799 F.3d at 281.

        The Third Circuit further instructs that "even when a court applies the doctrine of equitable

mootness, it does so with a scalpel rather than an axe. To that end, a court may fashion whatever

relief is practicable instead of declining review simply because full relief is not available."

Tribune, 799 F.3d at 278 (internal citations and quotations omitted). As Exide correctly points

out, the Court is not able to provide more funding for the Vernon site as a precondition to
                                                    14
Case 1:20-cv-01402-RGA Document 65 Filed 07/26/21 Page 15 of 36 PageID #: 9752




abandonment because abandonment is not going to occur. And as to other possible sources of

funding, I see none. I cannot order Debtors to provide the additional funding when they have no

funds to spare. (D.I. 54 at 29). Debtors project to have adequate funds to satisfy only allowed

administrative, secured, and priority claims and wind-down expenses as required under the plan.

(Rinaldi Deel.   ,r,r 8-10).   If Debtors were required to provide additional funding for the Vernon

site, they would need to divert funds reserved for administrative, secured, and priority creditors

(whose claims must be satisfied in full under the plan and the Bankruptcy Code). I agree that,

"Reallocating those funds to keep them in reserve for the no-longer-existent possibility that the

V,emon property might be abandoned would pointlessly leave Debtors unable to satisfy their

obligations under the Plan to pay administrative, other secured, and priority claims, to the

d~triment of approximately 280 administrative, secured, and priority creditors who relied on such

treatment in supporting or not opposing the Plan." (Id.     ,r 9). 4   EPA agrees, adding that no evidence

was adduced to contradict Debtors' position that they "simply do not have the financial or human

resources to pivot to anything but a chapter 7 liquidation if the amended plan is not confirmed."

(B.D.I. 871   ,r 15).   It seems a foregone conclusion that any remand of this case would result in a

conversion to chapter 7, and conversion would threaten the protections to public health and safety

accomplished through the plan, including those provided to DTSC to date. Even assuming DTSC

is successful on appeal, it is unclear what other practicable relief I may grant at this point.

       B.        The Confirmation Order Is Affirmed



4
  As Exide points out, it has no ability to "reallocate" funds by taking funds from administrative,
secured, and priority creditors and allocating them to DTSC. See In re Paragon Offshore pie, 597
B.R. 748, 762 (D. Del. 2019) (holding disgorgement would "violat[e] the absolute priority rule"
and be "inequitable and not practicable" because there was "no relief that could be layered onto
the existing Plan consistent with governing law''); In re Adelphia Commc 'ns Corp., 367 B.R. 84,
97 (S.D.N.Y. 2007) (finding "selective disgorgement from cherry-picked creditors as opposed to
ordering disgorgement from all creditors ... is inequitable").
                                                   15
Case 1:20-cv-01402-RGA Document 65 Filed 07/26/21 Page 16 of 36 PageID #: 9753




             I find the appeal meets the criteria for equitable mootness, but I can "readily resolve the

merits of [the] appeal against the appealing party." Tribune, 799 F.3d at 278. So I hold that the
 I
 i
Confirmation Order is affirmed.

                    1.      The Abandonment Issue Does Not Present a Live Case or Controversy

             Exide argues that while abandonment previously was a possibility under the plan, there is

no longer any possibility that Debtors will abandon the site. The plan provided that the Vernon

site would be transferred to the Vernon ERT-and would not be abandoned-ifDTSC executed

the agreement with the environmental trustee providing covenants not to sue, which DTSC did

immediately after I denied the stay. Thus, DTSC's challenge to something that will never occur-

and thus cannot injure it-no longer presents a live case or controversy. I agree.

             Under Article III, '"an actual controversy' must exist ... tlµ-ough 'all stages' of the

litigation," Already, LLC v. Nike, Inc., 568 U.S. 85, 90-91 (2013), and the alleged injury must be

"actual or imminent; fairly traceable to the challenged action; and redressable by a favorable
     I




mling," Clapper v. Amnesty Int'! USA, 568 U.S. 398,409 (2013) (citation omitted).

Developments that "eliminate a plaintiff's personal stake in the outcome of a suit or prevent a
     I

         I
         I

court :from being able to grant the requested relief' render a case moot. Donovan ex rel. Donovan

v. 'Punxsutawney Area Sch. Ed, 336 F.3d 211,216 (3d Cir. 2003) (citation omitted). DTSC's

challenge to the possibility of abandonment is now moot because there is no actual or imminent

possibility that the Debtors will abandon the Vernon site. DTSC signed the agreement providing

covenants not to sue the environmental trustee, allowing Debtors to transfer the site to the Vernon

ERT. (See Puga Deel. ,r 6). Debtors thus did not abandon the Vernon site and will not abandon it

in the future (much less imminently). Because the Vernon ERT now owns and maintains the site,

the alleged harm DTSC warned could occur upon abandonment never happened. Pursuant to the

trustee's plan, contractors have continued to perform safety measures that DTSC claimed would
                                                       16
Case 1:20-cv-01402-RGA Document 65 Filed 07/26/21 Page 17 of 36 PageID #: 9754




  cease immediately upon abandonment," such as "dust suppression and air monitoring," "water
" 1




treatment," and daily inspections. (D.I. 45 at 33-34; Puga Deel.    ,r 15).   There has been "no

stoppage of containment efforts." (D.I. 45 at 33; Puga Deel.   ,r 7).   Government regulators did not·

h,ave to "assume management responsibilities" over the Vernon site (D.I. 45 at 31) as the Vernon

ERT is managing the property using funds from the settlement and financial assurances. (Puga

Deel. ,r,r 7, 16-18). DTSC identifies no concrete injury to it arising from the fact that the Vernon

ERT (rather than Exide) is now managing the property. DTSC's objection is that DTSC itself

might have had to take over responsibility for the site upon abandonment, but that possibility is no

longer actual or imminent.

        As the EPA correctly points out, DTSC fares no better by seeking to characterize the plan

as presenting it with a "Robson's choice." (D.I. 45 at 4). Having agreed to participate in the

Vernon ERT, DTSC can no longer complain that it would have been injured if it had selected the

abandonment option instead. That possibility is in the past and will never recur, DTSC has

identified no ongoing harm that it suffers because it was once presented with that choice, and an

order from this Court reversing confirmation of the plan could not provide DTSC any redress.

               2.      The Conditions Contained in the Plan Satisfy the Midlantic Standard
                       for Abandonment

        Even assuming abandonment issue was not mooted, 5 the conditions contained in the plan

satisfy the standard for abandonment under Midlantic. Under§ 554 of the Bankruptcy Code, a

court ordinarily can authorize the abandonment of property that is "burdensome to the estate." 11

U.S.C. § 554. The Supreme Court has recognized a "narrow" exception to that power, concluding •




5
 If abandonment were the only issue in this appeal, I would dismiss the appeal as moot. But there
are numerous other issues, and I have appellate jurisdiction over the case. I expect DTSC will
exercise its right to appeal to the Third Circuit. Since the Third Circuit might not agree with the
mootness ruling, I also consider the abandonment issue on the merits.
                                                 17
Case 1:20-cv-01402-RGA Document 65 Filed 07/26/21 Page 18 of 36 PageID #: 9755




that a bankruptcy court cannot "authorize an abandonment without formulating conditions that

will adequately protect the public's health and safety." Midlantic, 474 U.S. at 502,507 & n.9.

That exception "does not encompass a speculative or indeterminate future violation of [health or

safety] laws that may stem from abandonment." Id at 507 n.9. It is only limited by "laws or

regulations" that are "reasonably calculated to protect the public health or safety from imminent

and identifiable harm." Id. Thus, courts disallow abandonment only where both (i) the

abandonment itself poses "an imminent and identifiable harm to the public health or safety" and

(ii) the debtor is "attempting to abandon property in contravention of state or local laws or

regulations designed to protect the public." In re Unidigital, Inc., 262 B.R. 283, 286-87 (Bankr.

D. Del. 2001) (citing numerous cases).

       DTSC argues that absent authorization to abandon the Vernon site, the plan was not

confirmable, and the Bankruptcy Court erred in authorizing abandonment based on a
 1




misapplication of Midlantic. According to DTSC, the undisputed record demonstrates that the

Vernon site posed an imminent and identifiable harm to the public health and safety, and, under
  '
Midlantic, "a trustee may not abandon property in contravention of a state statute or regulation that

is reasonably designed to protect the public health or safety from identified hazards." 474 U.S. at

507. Debtors agree that the Vernon site is contaminated and that, without appropriate safeguards,

it poses imminent and identifiable threats to human health and safety. However, in challenging

the Bankruptcy Court's confirmation of the plan, Debtors argue, DTSC has ignored the protections

and conditions the plan placed on the abandonment option, "conditions that will adequately

protect the public's health and safety." Midlantic, 474 U.S. at 506-07. I agree.

                       a.     Determination that the Vernon Site Unlikely Posed Imminent
                              Threat to Public Health and Safety Is Not Clearly Erroneous

       A bankruptcy court's determination of whether there is an "imminent threat" is a case-


                                                 18
Case 1:20-cv-01402-RGA Document 65 Filed 07/26/21 Page 19 of 36 PageID #: 9756




specific factual inquiry reviewed for clear error. See In re Smith-Douglass, Inc., 856 F.2d 12, 16

(4 th Cir. 1988). Based on the record, I see no clear error. The resident engineer at the Vernon site

testified during his live direct and cross-examinations at the confirmation hearing that the site was

secure and unlikely to pose an imminent threat to the public. (See 10/16/20 Tr. 176:5-7; 10/15/20

Tr. 120:18-121:23, 126:21-127:5, 131:7-14, 133:12-134:13). Evidence established that the

contractors currently in place were able to continue their work, provided they were paid. (See

Suppl. Ruling at 2). Mr. Fraske testified that, if' abandonment occurred, he would continue to

maintain the site while the parties "worked something out." (10/15/20 Tr. 132:13-133:10).

DTSC's own witness, Mr. Cope, testified that DTSC was already in communication with various

vendors, including the operator of the FEU, about continuing work, had obtained estimates from

certain vendors, had conducted preliminary contract negotiations, and was "doing everything we

Cl;lll,   100 percent, everything that we can to protect [the people of California]." (Id. at 182:11-

184:3, 211:16-20). The plan provided $29 million6 in immediately available funding, which

would pay for onsite or offsite remediation efforts and enable contractors to continue working.

(10/16/20 Tr. 174:14-18). DTSC's own evidence showed that completing "phase one" closure

without removing buildings and installing a cover would cost $27,325,298-less than the funds

available to DTSC under the plan. (See Exh. 1 (B.1).I. 917-9) to RD.I. 917-8 ("Myers Deel.")).

The Confirmation Order extended Debtors' contractual obligations with a critical vendor through

October 30, 2020 (Suppl. Ruling at 2), and this extension allowed for the orderly transfer of

responsibility and continuation of protections for the public's health and safety at the Vernon site.

I find no clear error in the Bankruptcy Court's determination that, based on these conditions, the

Vernon site posed no imminent threat to public health and safety.


6
 That is, the $26 million in financial assurances and the $2.6 million provided by the global
settlement.
                                                  19
Case 1:20-cv-01402-RGA Document 65 Filed 07/26/21 Page 20 of 36 PageID #: 9757




       According to DTSC, the Bankruptcy Court's analysis misconstrues Mid/antic's first factor,

which addresses whether the property itself-in a static state-presents an imminent and

identifiable risk of harm to public health and safety. According to DTSC, "[a]llowing a debtor to

abandon property because government agencies exist and will take action to address threats to

public health and safety is contrary to the Supreme Court's clear directive," and "Mid/antic

requires additional funding to clean up the Vernon Plant before abandonment would be

appropriate." (D.I. 45 at 6, 25). I agree with Exide that DTSC is attacking a strawman. The

Bankruptcy Court did not authorize abandonment and simply leave DTSC to pick up the pieces

with nothing more than $2.6 million. DTSC fails to mention the ongoing efforts to maintain the

site, the additional $26 million in fmancial assurances available to DTSC, the two-week transition

period, and DTSC's ability to avoid abandonment entirely by participating in the Vernon ERT.

(t0/16/20 Tr. 179:2-7). The Bankruptcy Court only allowed abandonment as an alternative after

finding no threat of "imminent and identifiable harm" to the public and "formulating conditions

th~t will adequately protect the public's health and safety." Mid/antic, 474 U.S. at 507 & n.9.

Moreover, the Bankruptcy Court's conclusion that governments may sometimes have to step in.

where there is no identifiable imminent danger to the public is not inconsistent with Mid/antic.

DTSC's position-that abandonment is impermissible if it requires a government to take any

action in response-would replace Mid/antic's narrow exception with a requirement that bankrupt

parties must assume "long-term obligations" and eliminate all long-term risks before

abandonment. This is not the standard set forth in Mid/antic.

       The plan provides for: (i) the unimpeded access to $26.5 million in fmancial assurances

available to the DTSC; (ii) contribution of another $2,587,523 by the Consenting Creditors for the _

exclusive benefit of the Vernon site; (iii) the possibility of the establishment of the Vernon ERT;

and (iv)'the grant of a first-position lien on the Vernon site in favor ofDTSC. (See B.D.I. 869-1 at
                                                 20
Case 1:20-cv-01402-RGA Document 65 Filed 07/26/21 Page 21 of 36 PageID #: 9758




Section XII; B.D.I. 998-2 at Section 5.2(e) and Sch. 1). These protections stand in stark contrast

to the facts in Mid/antic where the trustee "was not required to take even relatively minor steps to

reduce imminent danger," and whose conduct "aggravated already existing dangers." Mid/antic,

474 U.S. at 499 n.3. I find no clear error in the Bankruptcy Court's determination that plan

conditions would avoid a chaotic abandonment and will adequately protect the public's health and

safety.

                        b.      The Record Supports the Bankruptcy Court's Findings

          DTSC argues that the Bankruptcy Court made factual fmdings unsupported or contradicted

by the evidence and takes issue with observations made in the Bankruptcy Court's bench ruling.

(See D.I. 45 at 31-35). According to DTSC, the evidentiary record did not establish that the

existing containment efforts eliminated the risk of exposure of surrounding communities. (D.I. 45

a 21 ). Rather, DTSC argues, the record shows that (i) even lead contamination "contained" at low

levels poses serious adverse health effects, (ii) the Vernon site's most highly polluted areas were

only contained by a temporary structure that experienced several failures during the chapter 11

cases, and (iii) the areas outside of the FEU contained high concentrations oflead and required

daily maintenance to prevent further migration of those chemicals into the neighborhood and

water supplies.

          Mr. Fraske, the only witness with first-hand knowledge about the Vernon site, testified,

"the Site is stable and secured, and nothing on the Site presents any imminent threat to public

health and safety." (Fraske Deel.   ,r 17; see also   l 0/15/20 Tr. 120:18-121 :23, 126:21-127:5,

131:7-14, 133:12-134:13). Mr. Fraske further testified that the property would remain stable and

secured "even if there were a several-week time gap between Exide's abandonment and the

DTSC' s takeover of closure operation oversight." (Fraske Deel. ,r 17; see also l 0/15/20 Tr.

133:12-134:13). The Bankruptcy Court's analysis took into account the credibility of the
                                                      21
Case 1:20-cv-01402-RGA Document 65 Filed 07/26/21 Page 22 of 36 PageID #: 9759




witnesses. Specifically, the Bankruptcy Court found that Mr. Fraske had credibly testified at the

c.onfirmation hearing that the site was secure and unlikely to pose an imminent threat to the public.
 1

(See 10/16/20 Tr. 176:5-7; 10/15/20 Tr. 120:18-121:23, 126:21-127:5, 131:7-14, 133:12-

{34:13). By contrast, the Bankruptcy Court found that the testimony DTSC offered on the issue

was "not ... particularly persuasive" because DTSC's principal witness, Mr. Cope, was "evasive"

and "doesn't have any real insight" into "the actual facts on the ground." (10/16/20 Tr. 176:12-

19.9).

         DTSC notes that Dr. Solomon testified that "even low levels oflead exposure have serious

health effects," and argues that "the lead at present levels at the site poses major health risks."

(D.I. 45 at 31 ). But that testimony ignores that the lead at the Vernon site is contained,

maintained, and managed. Mid/antic does not impose "a per se principle" that "any detectable

amount of ... contamination, no matter its intensity, ... poses an imminent threat to public health

and safety." In re Guterl Special Steel Corp., 316 B.R. 843, 858-59 (Bankr. W.D. Pa. 2004)

(permitting abandonment of site containing radioactive waste). If that were the rule, "virtually
     i
every site in our environment would pose an imminent threat to public health and safety." Id. The

Bankruptcy Court acknowledged that ''the Vernon site is dangerous and exposure to lead is highly

dangerous," but found that abandonment as an option under the proposed plan would not pose an

in¥uinent threat of public harm because "[t]he evidence overwhelmingly established that the site is

constantly monitored, and the dangerous polluted areas are contained." (Suppl. Ruling at 2).

Those findings are consistent with Mid/antic and supported by the record.

         DTSC asks me to second-guess the Bankruptcy Court's factual findings that "the polluted

areas are contained" and that "areas outside the FEU are safe." (D.I. 45 at 32-35). The evidence

presented at the confirmation hearing, however, supports the Bankruptcy Court's determinations

that the Vernon site is constantly monitored and that dangerous polluted areas are contained. Mr.

                                                  22
Case 1:20-cv-01402-RGA Document 65 Filed 07/26/21 Page 23 of 36 PageID #: 9760




Fraske testified that the portions of the site with high lead levels were "fully secured," on-site

contractors "maintained and inspected" the FEU "daily," DTSC's own inspectors did not wear

respirators outside the FEU, and daily perimeter air samples had not shown lead above permissible

levels since closure activities commenced in 2017, even when there were tears in the FEU that

required repair. (Fraske Deel.   ,r,r 11-13, 15, 17; 10/15/20 Tr. 120:4-134:13).   DTSC points out

that Mr. Fraske testified that the FEU needs to be reinforced regularly, there are sometimes tears in

the FEU that need repair, and surface dust has to be sprayed down. (D.I. 45 at 33-34). The

Bankruptcy Court, however, weighed that testimony against all of the other record evidence and

ultimately found that the lead was fully contained. These findings are not clearly erroneous.

       Finally, DTSC relies on the Myers Declaration in support of its argument that it would take

$72 million to mitigate the imminent risk of harm at and from the Vernon site, which in DTSC's

view, should have been required under the plan to satisfy the requirements of Mid/antic and in

order to complete actions prior to abandonment such as building removal, foundation removal, and

an asphalt cap.   DTSC introduced evidence of an approved "closure plan" for the Vernon site.

(See B.D.I. 917-5). An approved closure plan establishes the process for closure of "any

hazardous waste management unit, for example a surface impoundment or containment building

that the facility used to treat, store, or dispose of hazardous waste." (See B.D.I. 917-1 ("Cope

Deel.") at ,r 41). DTSC also introduced evidence that the cost to complete "Phase I" closure and
   I


complete corrective actions, which are an essential part of mitigating the imminent risk of harm at

and from the Vernon site, is less than $29 million. (Myers Deel. Ex. 1 at Lines 1.0, 6A, and 6B).
   I
According to DTSC's own testimony, the Closure Plan has three stages:

        ( 1) "Phase One" closure work to remove all hazardous waste from all regulated hazardous
        waste units, to remove all such units and to demolish to grade all buildings related to such
        hazardous waste units; (2) "Phase Two" contingent closure work to address unforeseen
        circumstances that arise during closure or additional activities that are required to complete
        or certify final facility closure, including removal of contaminated soil beneath the
                                                   23
Case 1:20-cv-01402-RGA Document 65 Filed 07/26/21 Page 24 of 36 PageID #: 9761




        equipment, buildings, structures and pavement; and (3) "Phase Three" post-closure and
        contingent post-closure work to implement long-term inspections, monitoring and
        maintenance.

(B.D.I. 917-1 at ,r 12). Mr. Myers opines that "[c]ompleting Phase 1 closure and certain corrective

action tasks are an essential part of mitigating the imminent risk of harm at and from the [Vernon]

Plant." (See B.D.I. 917-9 at ,r 2). Based on the evidence presented by DTSC, completing Phase 1

of the closure plan and mitigating the imminent risk of harm at and from the Vernon site will cost

$27,325,298-which is less than the amount of funds available to DTSC under the plan following

entry of the Confirmation Order. 7 Whereas Mr. Myers estimates additional costs of $44.7 million

meant to sustain the Vernon site on a long term basis, he does not explain how these expenses are

connected to imminent and identifiable harms (see B.D.I. 917-9 at Ex. 1, Line 3), and Mid/antic

does not reach "speculative or indeterminate future" violations. Mid/antic, 474 U.S. at 507 n.9.

        DTSC's litigation position supplants the requirements of Mid/antic with long-term

obligations. Although the evidence establishes that the Vernon site is highly contaminated and

requires appropriate safeguards to protect against imminent and identifiable threats to health and

the environment, it also establishes support for the Bankruptcy Court's conclusion that the plan

meets Mid/antic's requirements by establishing conditions that would adequately protect the

public's health and safety-including the unimpeded access ofup to $29 million to use towards

completing Phase 1 of the DTSC-approved closure plan. I find no clear error in the Bankruptcy
    I




Co,urt's authorization of abandonment as an option under the plan based on the specific facts and

circumstances of this case.

               3.     The Good Faith Finding Is Supported by the Record

7
 The cost estimate attached as Exhibit 1 to the Myers Declaration identifies the cost to complete
"Phase 1 Closure- Complete Segments 2, 3 and remainder of tasks in 12/8/2016 Closure Plan and
Phase 2 Elements as needed for Stable Config. Scenario" as $12,907,568. (See B.D.I. 917-9 at Ex.
1, Line 1.0). Site operations for the estimated time necessary to complete the Phase 1
implementation amount to another $14,417,730.13. (See B.D.I. 917-9 at Ex. 1, Lines 6A and 6B).
                                                  24
Case 1:20-cv-01402-RGA Document 65 Filed 07/26/21 Page 25 of 36 PageID #: 9762




       The Bankruptcy Court found that the plan had been "proposed in good faith" and was ''the

result of extensive, good faith, arm's length negotiations among the Debtors and their principal

constituencies." (Confirmation Order ,r F). DTSC argues that the Bankruptcy Court erred in

holding that the plan was proposed in good faith pursuant to§ 1129(a)(3). (See D.I. 45 at 35-38).

According to DTSC, the proposal and solicitation of the initial version of the plan was premised

on all parties agreeing to the proposed settlement. Following DTSC's rejection of the settlement,

however, the plan was intentionally restructured to force the settlement on DTSC.

       As DTSC correctly points out,§ l 129(a)(3) of the Bankruptcy Code requires a debtor to

show that the plan has been proposed in good faith and not by any means forbidden by law. The

good-faith determination is "a factual inquiry into a totality of the circumstances surrounding the

plan's proposal," and "bankruptcy courts are in the best position to ascertain the good faith of the

p~ies' proposals." In re WR. Grace & Co., 475 B.R. 34, 87 (D. Del. 2012), aff'd, 532 F. App'x

2~4, 729 F .3d 311, 729 F .3d 332 (3d Cir. 2013 ). "[D]eterminations of fact pertaining to good faith
  '
are reviewed for clear error." In re PWS Holding Corp., 228 F.3d 224,242 (3d Cir. 2000).

       A plan is proposed in good faith only if it will "fairly achieve a result consistent with the

objectives and purposes of the Bankruptcy Code." In re Combustion Eng'g, Inc., 391 F.3d 190,

247 (3d Cir. 2004) (citation omitted). "[T]he Bankruptcy Code's objectives include: giving

debtors a fresh start in life, discouraging debtor misconduct, the expeditious liquidation and

di~tribution of the bankruptcy estate to its creditors, and achieving fundamental fairness and

justice." In re Am. Capital Equip., LLC, 688 F.3d 145, 157 (3d Cir. 2012) (internal citations and

quotations omitted). Courts have also considered whether the plan "(l) fosters a result consistent

with the Code's objectives, (2) the plan has been proposed with honesty and good intentions ...

and (3) there was fundamental fairness in dealing with the creditors." In re Genesis Health


                                                 25
Case 1:20-cv-01402-RGA Document 65 Filed 07/26/21 Page 26 of 36 PageID #: 9763




Ventures, Inc., 266 B.R. 591, 609 (Banla. D. Del. 2001).

       According to DTSC, Exide's lack of good faith is evidenced by the plan's "coercive

provisions," which were engineered "to compel DTSC to elect treatment under the plan identical

to the terms of a settlement DTSC previously rejected." (D.1. 45 at 36). "Exide's hurried proposal

of a plan contingent on the abandonment of a property that presented clear imminent and

identifiable threats to the public safety and designed to coerce action from DTSC is not a plan

proposed in good faith." Id. DTSC asserts that Exide "engineered" a Plan "to force DTSC to

accept the very settlement it rejected" and "ramm[ed] an unlawful Plan through the confirmation

process." (D.I. 45 at 38, 61). But DTSC cites no evidence from the record, and its argument gives

short shrift to the entirely consensual settlement and plan process as a whole which preceded

DTSC's decision to reject the very settlement it negotiated.

       To address the threats posed by the Debtors' contaminated properties, the plan avoids a

cop.tested abandonment process by incorporating the global settlement, which establishes an ERT

fo~ the sixteen NPPs and a separate ERT for the Vemon site. Extensive evidence showed that the

plan was premised on the court-appointed mediators' settlement proposal after lengthy arm's

length negotiations. The global settlement was overwhelmingly supported by all key

stakeholders-including the creditors' committee, ten state environmental regulators, and the U.S.

government-and was fully consistent with the objectives of chapter 11. (See B.D.I. 973    ,r I).
DTSC itself participated throughout the mediation process, agreed to recommend the settlement to

those with authority, and participated in drafting the settlement documents-until just ten days

before the original confirmation hearing date. (B.D.I. 944 ,r,r 18, 21, 22, 50, 140). When DTSC

pulled its support, Exide and the other key stakeholders scrambled to save the global settlement,

ultimately adjusting the proposed plan to account for DTSC's withdrawal while still giving DTSC

the option to opt back into the global settlement.
                                                 26
Case 1:20-cv-01402-RGA Document 65 Filed 07/26/21 Page 27 of 36 PageID #: 9764




         Moreover, the amended proposed plan allowed DTSC to receive the same settlement

payment it would have received under the initial plan, provided that the Bankruptcy Court

approved the consideration for the settlement payment (i.e., the third-party releases). DTSC's

contention that this structure was meant "to force DTSC to accept (or at least not contest) the Non-
 1




Consensual Releases" (D.I. 45 at 38), is not supported by the record. Unsurprisingly, the third

parties were unwilling to make settlement payments to DTSC unless they received some assurance

that DTSC would not sue them afterwards. And DTSC's contention that the plan conditioned

DJSC's treatment on "a condition outside DTSC's control"- i.e., the Bankruptcy Court's

approval
  ,      of the non-consensual third-party releases-misses the mark. As Exide points out, non-

consensual releases are by definition always outside a non-consenting party's control. The Third

Circuit, however, has instructed that third-party releases may be permissible when they are

"iµtegral to the restructuring" and fair. In re Millennium Lab Holdings II, LLC, 945 F.3d 126,
     I


137-40 (3d Cir. 2019). The plan's inclusion of such releases alone does not undermine a finding

of good faith.

         The record demonstrates that the plan was proposed in good faith as a way to preserve the

proposal made by the mediators, and I see no error in the Bankruptcy Court's finding.

                 4.     The Plan Releases and Injunction Are Proper

         DTSC appeals three plan provisions that Exide asserts are central to the global settlement

and implementing the plan: (a) the non-consensual third-party releases; (b) the releases granted by

the Debtors in Section 10.5 of the Plan (the "Debtor Release"); and (c) the injunction provisions in

Section 10.3 of the Plan. "Determining the fairness of a plan which includes the release of non-

debtors requires the consideration of numerous factors and the conclusion is often dictated by the

specific facts of the case." In re Wash. Mut., Inc., 442 B.R. 314, 345 (Banl<r. D. Del. 2011).

Courts review the approval of releases and injunctions for clear error. Cf In re Cont 'l Airlines,
                                                 27
Case 1:20-cv-01402-RGA Document 65 Filed 07/26/21 Page 28 of 36 PageID #: 9765




203 F.3d 203,217 (3d Cir. 2000) (conducting detailed case-specific factual inquiry).

        As an initial matter, as Exide correctly points out, DTSC has misapprehended the scope of

th,e third-party releases and the Debtor Release. First, the non-consensual third-party releases that

bar DTSC from bringing suit only protect the Consenting Creditors and a subset of their related

parties (i.e., the Transferred Entities, the Europe/ROW Purchaser, and the indenture trustee for the

notes). (Plan§ 10.6(f)). 8 These parties made various contributions to enable DTSC to benefit

from the plan and the Vernon ERT, including contributing $18.5 million in settlements,

consenting to use of cash collateral and debtor-in-possession financing, purchasing the

Europe/ROW business and canceling debt in connection therewith, waiving deficiency claims, and

re~easing liens on NPPs. (See Confirmation Order ,r I(iii)-(iv)). Second, the Debtor Release only
    I

applies to estate claims held by the Debtors, not direct claims held by DTSC or claims against the

Debtors. (Plan§ 10.5). DTSC suggests that the Debtor Release somehow prevents it from

"pµrsu[ing] environmental claims against the Released Parties." (D.I. 45 at 47). While the Debtor

Release applies to a broader group of released parties than the third-party releases, it does not

prevent DTSC from bringing any direct claims it may have against those additional parties.

                       a.      Third Party Releases

        To grant non-consensual releases, a court must assess "fairness, necessity to the

reqrganization, and [make] specific factual findings to support these conclusions." Cont'!

Airlines, 203 F.3d at 214. These considerations might include whether: "(i) the non-consensual

release is necessary to the success of the reorganization; (ii) the releasees have provided a critical

financial contribution to the debtor's plan; (iii) the releasees' financial contribution is necessary to



8
 DTSC released a smaller group of parties than the other governmental regulators, who also
provided covenants not to sue Debtors, their related parties, and a broader group of the Consenting
Creditors' related parties.
                                                 28
Case 1:20-cv-01402-RGA Document 65 Filed 07/26/21 Page 29 of 36 PageID #: 9766




make the plan feasible; and (iv) the release is fair to the non-consenting creditors, i.e. whether the

non-consenting creditors received reasonable compensation in exchange for the release." In re

Spansion, Inc., 426 B.R. 114; 144 (Bankr. D. Del. 2010).

       The finding that the Consenting Creditors and Transferred Entities-who will receive the

protections afforded by the non-consensual third-party releases-made critical and substantial

contributions to the plan is supported by the record. (Confirmation Order ,r I(iii)-(iv)). Those

contributions included: (a) funding $18.5 million in settlement payments; (b) consenting to the use

of.cash collateral; (c) contributing a significant portion of the debtor-in-possession financing

capital; (d) purchasing Debtors' Europe/ROW business when there were no other qualified

bidders; (e) waiving deficiency claims against Debtors; (f) releasing their liens on Debtors' NPPs

to facilitate the global settlement and provide additional value to the environmental agencies,

including DTSC; and (g) canceling Debtors' guarantee of $155.9 million of principal obligations

under a superpriority notes indenture. (B.D.I. 944 ,r 32).

       DTSC acknowledges that the settlement payments were "consideration" for the third-party

releases, but dismisses the payments as "inadequate." (D.I. 45 at 42). The mere fact that DTSC

believes the consideration too low does not meet the exacting standard for reversing the

Bankruptcy Court's finding of fact on the clear error standard. See Anderson v. City ofBessemer

City, NC, 470 U.S. 564, 573-74 (1985). And, as the record demonstrates, $12.5 million was the

amount that the five mediators recommended and that the parties agree to in the global settlement.

(See B.D.I. 944 ,r 23; B.D.I. 636 ,r 4).

       DTSC further contends that "non-consensual third-party releases are, by definition, not

n~cessary for reorganization" when there is a liquidation. (D.I. 45 at 41). This case was not a

chapter 7 liquidation, and a traditional reorganization of a going-concern business is not a

mandatory precondition for non-consensual releases; chapter 11 liquidation plans may also qualify
                                                  29
Case 1:20-cv-01402-RGA Document 65 Filed 07/26/21 Page 30 of 36 PageID #: 9767




for such relief. See In re Medford Crossings N, LLC, 2011 WL 182815, at *18 (Bankr. D.N.J.

Jan. 20, 2011) (rejecting argument that a liquidating plan is per se ineligible for third-party

releases and injunctions); In re US. Fide/is, Inc., 481 B.R. 503, 520 (Bankr. E.D. Mo. 2012)

(similar). Here, the plan involved a combination of a reorganization through the Europe/ROW

sale, transfers of the NPPs to ERTs, and a liquidation of Debtors' remaining assets. The released

parties' contributions (and third-party releases) were necessary to the process.

       DTSC further asserts that this was not an "extraordinary case" that justifies the' grant of

third-party releases. (D.I. 45 at 44). The Bankruptcy Court found that this case was "really ...

unprecedented" because of the complex environmental issues and the limited financial resources

av~ilable for remediation. (10/16/20 Tr. 181 :9-17 (crediting Mr. Tenenbaum' s analysis of why

this case was extraordinary); id 120:20-121:4 (Mr. Tenenbaum explaining that "in my 32 years at
  '

the Department of Justice, this is about the most unusual circumstance I've ever encountered")).

DTSC has failed to show that the Court's conclusion was clearly erroneous. Finally, I agree with

Exide that DTSC's argument that Debtors' investigation "did not include environmental claims" is

a red herring. (D.I. 45 at 45). Debtors had no obligation to investigate claims that third parties

might have against other third parties, and DTSC cites no authority supporting this argument.

       The unique facts and circumstance of this case support the Bankruptcy Court's finding that

a third party release was sine qua non for the Consenting Creditors to voluntarily contribute funds

ne9essary for the consummation of the plan. The Bankruptcy Court used the appropriate standard

for; determining that the third-party releases were justified, and the Bankruptcy Court's findings

are not clearly erroneous.

                       b.      Debtor Release

        Section 10.5 of the plan released estate claims held by the Debtors. Under Bankruptcy

Code § 1123(b)(3)(A), a debtor acting as debtor-in-possession may release its own claims against
                                                  30
Case 1:20-cv-01402-RGA Document 65 Filed 07/26/21 Page 31 of 36 PageID #: 9768




third parties "if the release is a valid exercise of the debtor's business judgment, is fair, reasonable,

an;d in the best interests of the estate." Spansion, 426 B.R. at 143. When evaluating a debtor's

release of claims, bankruptcy courts sometimes consider the factors listed in In re Zenith Elecs.

Corp., 241 B.R. 92, 110 (Bankr. D. Del. 1999), including: (i) an identity of interest between the

debtor and non-debtor such that a suit against the non-debtor will deplete the estate's resources;

(ii) a substantial contribution to the plan by the non-debtor; (iii) the necessity of the release to the

reorganization; (iv) the overwhelming acceptance of the plan and release by creditors and interest

holders; and (v) the payment of all or substantially all of the claims of the creditors and interest

holders under the plan. The factors "are neither exclusive nor conjunctive requirements, but

simply provide guidance in the Court's determination of fairness." Wash. Mut., 442 B.R. at 346.

According to DTSC, approval of the Debtor Release was an abuse of discretion because it does

not satisfy any of the Zenith factors. (D.I. 45 at 46-47).

        Exide argues that such a release is appropriate where a debtor concludes in its business

judgment that any claims it might have against third parties are only marginally viable and

unlikely to have significant value. See PWS Holding, 228 F.3d at 242 (approving release by

debtor of potential claims where claims were "of only marginal viability" and not worth pursuing).

Applying the Zenith factors, Exide argues, ample evidence shows that the Debtor Release was fair,

reasonable, and in the best interests of the estate. See Zenith, 241 B.R. at 110.

        I agree with Exide. The Bankruptcy Court found that the Debtor Release was "an essential

component of the Plan and appropriate" because, among other things, (i) an independent

subcommittee investigated potential claims and "properly concluded that the Debtor Release is

appropriate and supported by adequate consideration provided by the Consenting Creditors and

the Transferred Entities," (ii) no "party in interest, other than the California DTSC, has opposed

the Debtor Release," (iii) the Debtor Release was "integral to the agreements among the various

                                                   31
Case 1:20-cv-01402-RGA Document 65 Filed 07/26/21 Page 32 of 36 PageID #: 9769




parties in interest," and (iv) "the failure to implement the Debtor Release would seriously

je<?pardize the Debtors' ability to confirm and implement the Plan, including consummation of the

Global Settlement." (Confirmation Order ,r I(i)). DTSC argues that released parties provided only

a "de minimis" contribution, the plan was not "overwhelmingly" accepted, and the contribution to

general unsecured creditors was "meager." DTSC essentially asks me to reweigh the record

evidence (id. at 45-48), but review on appeal is limited to determining whether the Bankruptcy

Court's findings were clearly erroneous. See Anderson, 470 U.S. at 573-74.

       Moreover, undisputed evidence shows that the Debtor Release was a valid exercise of the

Debtors' business judgment. An independent subcommittee of the board oversaw a nearly four-

month investigation into the Debtors' potential claims against third parties. (B.D.I. 946 ,r 10).
  '
The creditors' committee also conducted its own investigation. (Id.      ,r 12).   After their

investigations, neither the subcommittee nor the creditors' committee identified any valuable,

co\orable claims. (Id.   ,r,r 15-16).   The subcommittee also considered the significant value that the

Debtors would receive under the global settlement and, against that backdrop, concluded that the

Debtor Release was appropriate and fair. (Id.      ,r,r 18-19).
   i

                         c.      Plan Injunction

       · I find DTSC's arguments regarding the injunction contained in Section 10.3 of the plan

unavailing. The injunction is a standard provision enjoining the parties from commencing

litigation against the released parties with respect to claims or causes of action addressed by the

plan. The injunction simply implements the release and exculpation provisions by preventing

parties from bringing claims that have already been released. (See B.D.I. 998-2 at§ 10.3). The

injunction also permits parties to return to the Bankruptcy Court and seek permission to pursue

claims that might otherwise be barred by the plan. (Id. (enjoining suits "[e]xcept as expressly

provided in ... a separate order of the Bankruptcy Court")). Without this injunction, DTSC or
                                                     32
Case 1:20-cv-01402-RGA Document 65 Filed 07/26/21 Page 33 of 36 PageID #: 9770




some other third party could circumvent the releases and the extensively negotiated structure of
  !
the plan. Creditors would not have been willing to purchase the Europe/ROW business, allow

E:x'.ide to access cash collateral and debtor-in-possession financing, and contribute $18.5 million

without knowing that they would not later be sued. (See Confirmation Order ,r I(iii)-(iv)). The

inj:unction provision was necessary to the plan and provided fair protection in exchange for

significant contributions by the released parties.

                5.      The Bankruptcy Court Properly Found that the Plan Does Not
                        Discriminate

        Section 1123(a)(4) of the Bankruptcy Code requires that a chapter 11 plan "provide the

Sa.I)J.e treatment for each claim or interest of a particular class, unless the holder of a particular

cla:im or interest agrees to a less favorable treatment of such particular claim or interest." 11

U.S.C. § 1123(a)(4). DTSC relies on an estimate for remediation costs over the next five years

that was included in Debtors' first day declaration as evidence that DTSC was unfairly treated in ·

the allocation of Class 8 claims. DTSC contends it should have received a pro rata distribution

based on the estimate. (See D.I. 45 at 54 n.10). EPA counters that the allocation of consideration

aniong the government agencies was based on several relevant factors, not just total estimated

remediation costs. Exide argues that treatment the Bankruptcy Code "does not require precise

equality, only approximate equality," WR. Grace, 729 F.3d at 327, and that the proposed

allocation was fair and not discriminatory. (D.I. 54 at 59-62). I agree with Appellees.
   I




        The plan offered the same opportunity to all holders of Class 8 claims: accept the global

settlement or reject it and face the prospect of abandonment. "[C]ourts have interpreted the 'same

treatment' requirement to mean that all claimants in a class must have 'the same opportunity' for

recovery." WR. Grace, 729 F.3d at 327. "What matters, then, is not that claimants recover the

same amount but that they have equal opportunity to recover on their claims." Id. Accordingly,


                                                     33
Case 1:20-cv-01402-RGA Document 65 Filed 07/26/21 Page 34 of 36 PageID #: 9771




"[p]roviding different treatment to a creditor who agrees to settle instead of litigating is permitted

by'section 1123(a)(4)." Wash. Mut., 442 B.R. at 355-56; accord, In re Dana Corp., 412 B.R. 53,

62 (S.D.N.Y. 2008) ("[T]he fact that some claimants have settled while others have not does not,

by;itself, indicate unequal treatment."). DTSC is correct that "creditors of equal priority should

receive pro rata shares of the debtor's property" under the Bankruptcy Code. Begier v. IRS, 496

U.S. 53, 58 (1990). Here, however, the $10 million payments transferred to the ERTs were not the

Debtors' property. Rather, they were settlement payments (or in the case of the Vernon site, a

substantial contribution) by the Consenting Creditors and Transferred Entities. Nothing in the

Bankruptcy Code requires a third party to make settlement payments or provide substantial

contributions to similarly situated creditors in equal or prorated amounts.

       The record supports a finding that the proposed allocation of the $10 million was fair and

not discriminatory. The NPPs were in various stages of investigation and cleanup of

environmental contamination caused by the former operations of the Debtors, and the record
   i

supports that allocation among the government agencies was based on several relevant factors, not

just total estimated remediation costs. (See B.D.I. 973   ,r,r 17, 20, 46).   The allocation considered

the availability of approximately $24 million in surety bond or other financial assurance proceeds

un4er the global settlement that was incorporated into the plan, as available surety funding varied

among the individual sites. The allocation also considered the value of the NPPs free and clear of

liens from other creditors of the Debtors-given the Consenting Creditors' waiver of their liens on
   I

these properties, the individual value reduced the allocation to each respective site. Another factor

considered was the degree of litigation risk to avoid abandonment on account of imminent and

identifiable harms-an important consideration for the payments provided by the Consenting

Creditors in order to have a confirmable plan. Recognizing these complexities, the environmental

agencies, including DTSC, devised a method of allocating the $10 million settlement that would
                                                  34
Case 1:20-cv-01402-RGA Document 65 Filed 07/26/21 Page 35 of 36 PageID #: 9772




better account for the various factors involved. (See 10/16/20 Tr. 107:22-108:18 (for each of the

NPPs, the allocation took into account: (1) the estimated total cleanup costs; (2) the availability of

financial assurances; (3) the estimated value of the property after cleanup; and (4) the degree of

litigation risk for the property under Mid/antic); B.D.I. 942 ,r,r 21, 201; B.D.I. 973   ,r 34).   DTSC

relies on Mr. Cope' s testimony to assert that its claim is "worth in excess of $100 million." (D .I.

54 at 43). Other government agencies did not file their claims until after the plan was confirmed,

so the record does not include any evidence regarding the size ofDTSC's claim relative to other

class members.

         Finally, DTSC argues that the releases contained in the plan treat California differently.

The non-consensual releases apply to "all California state governmental agencies that ... have

jurisdiction regarding the enforcement of Environmental Laws" (B.D.I. 998-2 § 10.6(f)) but only

to ?ther state agencies that identified themselves as the agencies with the principal responsibility

for:regulating the NPPs. (D.I. 45 at 55-56). According to Exide, the point ofthis provision was to

ensure that the releases were equal in effect. I agree. In California, unlike other states involved in

the: settlement, environmental authority is dispersed across multiple state agencies. Moreover,

ev~ry other state regulator involved in the global settlement-except DTSC-represented that it is

"th~ primary state governmental agency in its state with responsibility for enforcing

Enyironmental Laws applicable to the [NPPs] located within its jurisdiction." (B.D.I. 998-2 §
     I


5.2G)(v)). If the releases applied only to DTSC, their effect would be narrower in California

because any other California agency could bring the very actions that the releases were meant to

prohibit. DTSC has failed to carry its burden of establishing that it was unfairly discriminated

against.

V.         CONCLUSION

         I will affirm the Confirmation Order for the reasons set forth herein. In my opinion, the
                                                   35
Case 1:20-cv-01402-RGA Document 65 Filed 07/26/21 Page 36 of 36 PageID #: 9773




appeal meets the criteria for equitable mootness, but I do not rely on that theory. A separate order

will be entered.




                                                 36
